We do not find in Pub. Laws R.I. cap. 712, any provision for registering the dentists of the State, except section 3. Under section 3 it was the duty of every dentist in practice when the chapter passed to register within three months after its passage. The petitioner cannot register under section 3, the three months having long since elapsed. We do not think, however, that his neglect to register under section 3, whatever other effect it may have, debars him from the right to apply under section 4 for the certificate there provided for. If, besides giving the certificate, the Board of Registration chooses to allow him to register, we see no objection to its permitting him to do so.
We are inclined to think that cap. 712 is not so comprehensive in its provisions as it was intended to be.